DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claim 4 requires the sensors to be pressure sensors that output the pressure between the guide and the landmarks.  However, claim 1 from which it depends restricts the output of the sensors to be relating to the proximity of the guide and the landmarks (claim 1 line 6-8) and wherein this output is used by the processing device to determine the position of the guide on the patient and to tell the user where and if to move the guide (Claim 1 lines 11-21).  The sensors are listed as either being wholly proximity or pressure sensors in applicant’s specification as originally filed at paragraphs [0047]-[0050].  In addition, applicant in para [0050] applicant recites “proximity sensors provide an output indicative of distance between the interface, where the sensor 11 is located, and the surface of the bone 9 having the anatomic landmarks 7. . . . The output may be indicative of a distance, or indicative of a particular range of distance, or indicative of a distance above and/or below a specified distance.”  Therefore, as defined by applicant the proximity sensors are only meant to tell the distance between two objects and do not detail the pressure between objects.  Therefore, the applicant has not described an embodiment where in the sensors include both proximity and pressure sensors.
Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the instant case, claim 4 requires the sensors to be pressure sensors that output the pressure between the guide and the landmarks.  However, claim 1 from which it depends restricts the output of the sensors to be relating to the proximity of the guide and the landmarks (claim 1 line 6-8) and wherein this output is used by the processing device to determine the position of the guide on the patient and to tell the user where and if to move the guide (Claim 1 lines 11-21).  The sensors are listed as either being wholly proximity or pressure sensors in applicant’s specification as originally filed at paragraphs [0047]-[0050] and there are no examples or guidance as to how the pressure sensors would output proximity data as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Patent Pub.  20070233141A1) in view of Wasielewski (US Patent Pub. 20040243148A1) and Amiot et al (US Patent 8718820B2).
Park discloses a positioning guide system for guiding a surgical tool (arthroplasty device and related methods).  Specifically in regards to claims 1-2, 5, and 20, Park discloses a positioning guide (300) comprising: a patient specific interface (308,306 and bone contacting surface of 300) having a contoured surface that correspond to, and uniquely faces, a plurality of patient specific anatomic landmarks of a patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  Park also discloses a sensor to provide an output indicative of the proximity of the patient specific interface (308,306 and bone contacting surface of 300) and one or more of the plurality of patient specific landmarks anatomic landmarks (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned therefore, a person of skill would understand that the sensor would need to be placed on the inner bone contacting surface of 300 or specifically in the bone contacting surface of the projections 306,308.) (Fig. 15 and Page 5 Para. [0061], [0071]-[0072]).  Park also discloses a tool guide to receive a surgical tool, positioned relative to the interface (306,308) (Fig. 3a-3b, Page 2 Para. [0014]).  However, Park is silent as to the sensors being a plurality of proximity sensors and a processing device.
Wasielewski discloses a positioning guide system for guiding a surgical device (use of micro and miniature positioning sensing devices for use in TKA and THA).  Specifically in regards to claims 1 and 20, Wasielewski discloses a surgical device (132) having patient facing surface, a plurality of sensors (130) at the patient facing surface to provide an output indicative of the proximity of the surface and one or more plurality of landmarks, and a user interface (142) to provide a user output indicative of the position of the device relative to the landmarks (Wasielewski discloses that the device 132 can have more than one sensor 130 that senses changes in orientation which is then outputted to the wireless transmitter 134.) (Fig. 9; and Page 7 Para. [0065] and [0067] ).  In regards to claim 2, Wasielewski discloses wherein there are a plurality of recesses at the patient surface to receive the plurality of sensors (130) (Fig. 9). In regards to claim 5, Wasielewski discloses wherein the sensors (130) include proximity sensors wherein the output is indicative of a distance between the patient surface and the landmarks (134, Fig. 9) (Fig. 9; and Page 7 Para. [0065]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sensors in the interface (308,306 and bone contacting surface of 300) of Park to be multiple sensors that work jointly with sensors on the landmark to send output data to a user interface as taught in Wasielewski in order to have a means to allow for the monitoring of the position of the prosthetic device with respect to the anatomical feature to ensure proper alignment of the prosthetic device (Page 7 Para. [0065]). However, the references are still silent as to the processing device.
Amiot discloses a positioning guide system for guiding a surgical bone preparation tool (method and system for planning/guiding alterations to a bone, Fig. 5-6).  Specifically in regards to claims 1-2 and 5, Amiot discloses a positioning guide (10) having a sensor to provide an output indicative of the proximity of the guide and one or more anatomic landmarks (B), and a processing device (100) configured to determine, based on the output of the sensors, whether the positioning guide is in a correct and unique position relative to the patient specific anatomic landmarks; and if the positioning guide (10) is in an incorrect position relative to the patient anatomic landmarks (B), determine relative movement required to move the positioning guide (10) to the correct and unique position; and a user interface (110) to provide a user output indicative of: (i) correct and unique positioning of the positioning guide (10) relative to the patient anatomic landmarks (B); and (ii) if in the incorrect position, the relative movement required to move the positioning guide (10) to the correct and unique position (Amiot discloses a system and method that involves the use of computer aided surgery system having a trackable member on the bone and a trackable member on the positioning block, and placing the positioning block on the bone. The system includes a processing system which provides an orientation reference between the bone block, a parameter calculator for calculating alteration parameters related to the actual orientation of the block and the bone. Specifically, Amiot states that after the block is placed the block is adjusted which can be done by the user using the computer aided surgical system as a guide in order to place the block in the final proper orientation. This can be shown to the user for example by the use simple graphical means on the user interface (110) or by the use of an array of light-emitting diodes (LEDs) can be positioned on the positioning block or in the field of view of the surgeon such that a green light goes on when the angle is appropriate and stays red as long as the orientation is not appropriate in a particular plane.)  (Fig. 5-6; and Col. 2 lines 40 to Col. 3 line 13, Col. 6 line 10-17, Col. 8 line 4-10, 24-34, Col. 9 line 4-26, Col. 10 line 12-30, Col. 14 line 9-44).  In regards to claim 20, Amiot discloses wherein the processing device (100) determine the relative position of the positioning guide (10) and the patient anatomic landmarks (B); wherein the user interface (110) is further configured to provide a provide a visualization of the relative position of the positioning guide (10) and the patient specific landmarks (B) (Fig. 5-6; and Col. 2 lines 40 to Col. 3 line 13, Col. 10 line 12-30, Col. 14 line 9-44).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the system of Park by adding a processing system and user interface as taught in Amiot in order to have a miniaturized tracking system technology that provides crucial information required to install orthopedic implants that is directly integrated to the instruments reducing the need for external tracking systems and has enhanced ease of use (Col. 2 lines 31-36).  
In regards to claim 3, Park discloses wherein the plurality of sensors are mounted to the patient specific interface (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned.  Therefore, the sensor of Park emitting either a sound or flashing a light meets the limitation of the user interface as recited by applicant.) (Page 5 Para. [0061]).  
In regards to claim 6, Park discloses wherein the tool guide (see Fig. 1 above) comprises one or more guide apertures to receive a surgical tool (Fig. 1 above and Page 2 Para. [0014]).
In regards to claim 7, Park discloses wherein the user output includes one or more of a visual, audio and haptic output (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned.  Therefore, the sensor of Park emitting either a sound or flashing a light meets the limitation of the user interface as recited by applicant.) (Page 5 Para. [0061]).  
In regards to claim 8, Park discloses wherein the user interface is mounted to the positioning guide (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned.  Therefore, the sensor of Park emitting either a sound or flashing a light meets the limitation of the user interface as recited by applicant.) (Page 5 Para. [0061]).  
In regards to claim 10, Park discloses wherein the contoured surface is contoured to correspond to anatomic landmarks on a femur (302) (Fig. 3A-3B; and Page 3 Para [0048]).
In regards to claim 11, Park discloses wherein the plurality of anatomic landmarks comprise features of a first bone, cartilage and/or soft tissue constructs of the patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) ((Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  
In regards to claim 12, Park discloses wherein the tool guide (Fig. 1 above) provides a reference for the surgical tool relative to the first bone, cartilage and/or soft tissue constructs of the patient (Fig. 1 above and Page 2 Para. [0014]).


Claims 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of  Wasielewski and Amiot as applied to claim 1 above, and in further view of Fisher et al (US Patent 8491589B2).
Park in view of  Wasielewski and Amiot discloses a patient specific positioning guide comprising an interface, a plurality of sensors, a tool guide, a processing device, and a user interface.  In regards to claim 4, Parks discloses a patient specific interface (308,306 and bone contacting surface of 300) having a sensor (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned therefore, a person of skill would understand that the sensor would need to be placed on the inner bone contacting surface of 300 or specifically in the bone contacting surface of the projections 306,308. In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Page 5 Para. [0061], Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  However, the combination of references are silent as to the sensors being pressure sensors.  Fisher discloses a positioning guide system for guiding a surgical tool (dynamic knee balancer with pressure sensing).  Specifically in regards to claim 4, Fisher discloses a positioning guide (402) wherein the sensors (430) include pressure sensors wherein the output is indicative of pressure between the interface and the anatomic landmarks (Fisher recites wherein the sensors 430 may be any suitable force or pressure sensors, such as but not limited to piezoelectric sensors, force sensing resistors, strain gauges, load cells or the like.  The two sensors 430 are used, in order to sense pressure on medial and lateral sides of the knee.) (Fig. 6; and Col. 14 line 46 to 60).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the sensors in the interface (308,306 and bone contacting surface of 300) of Park to also include pressure sensors as taught in Fisher in order to have a means to sense the amount of pressure on the implant (Col. 14 lines 46-53).


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of  Wasielewski and Amiot as applied to claim 1 and 11 above, and in further view of Couture et al (US Patent Pub. 20160089153A1).
Park in view of  Wasielewski and Amiot discloses a patient specific positioning guide comprising an interface, a plurality of sensors, a tool guide, a processing device, and a user interface.  In regards to claims 13-15, Parks discloses a patient specific interface (308,306 and bone contacting surface of 300) (In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Page 5 Para. [0061], Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]). However, Park is silent as the guide providing reference to a second bone, and wherein the guide has a second interface to correspond to second landmarks of a further bone, cartilage, and/or soft tissue.  Couture discloses a positioning guide system for guiding a surgical tool (patient specific instrumentation for orthopedic surgery and systems and methods for using x-rays to produce the same).  Specifically in regards to claim 13, Couture discloses a positioning guide (60) having a tool guide (71 in 73) providing reference for the surgical tool (31) relative to a second bone (T) of the patient (Fig. 9-10; and Page 3 Para. [0056]-[0059]).  In regards to claims 14-15, Couture discloses wherein the positioning guide (60) includes a second interface (70) to correspond to second anatomic landmarks, separate to the said anatomic landmarks (landmarks wherein 80 is positioned), wherein correct positioning of the positioning guide (60) further comprises positioning the second interface (70) relative to the second anatomic landmarks; and wherein the second anatomic landmarks include a surgically prepared surface of a further bone (Patient specific instrument 60 comprises a tibial portion 66 and a femoral portion 68 wherein the abutting element 70 allows for the tibial portion 66 to be disposed at a location on the tibia T which is disposed in an area of expected high accuracy on the X-ray generated digital bone model namely, along the anterior peripheral contour of the proximal tibia.) (Fig. 10; and Page 3 Para. [0059] and Page 3-4 Para. [0061]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the guide (300) of Park to have two components wherein one is a guide for a femur and the second is a guide for a tibia connected by flanges on the femoral portion into which plate 72 is fitted to connect the two portions as taught in Couture in order to accurately position a guide on two bones simultaneously (Page 3 Para. [0056]-[0057]).


Claim(s) 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Patent Pub.  20070233141A1) in view of Wasielewski (US Patent Pub. 20040243148A1).
Park discloses a positioning guide for guiding a surgical tool (arthroplasty device and related methods).  Specifically in regards to claim 17, Park discloses a positioning guide (300) comprising: a patient specific interface (308,306 and bone contacting surface of 300) having a contoured surface that correspond to, and uniquely faces, a plurality of patient specific anatomic landmarks of a patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  Park also discloses a sensor at the contoured surface to provide an output indicative of the proximity of the patient specific interface (308,306 and bone contacting surface of 300) and one or more of the plurality of patient specific landmarks anatomic landmarks (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned therefore, a person of skill would understand that the sensor would need to be placed on the inner bone contacting surface of 300 or specifically in the bone contacting surface of the projections 306,308.) (Page 5 Para. [0061]).  Park also discloses a tool guide to receive a surgical tool, positioned relative to the interface (306,308) (Fig. 3a-3b, Page 2 Para. [0014]).  However, Park is silent as to the sensors being a plurality of sensors and wherein the output is indicative of the relative position of the guide and the landmarks.
Wasielewski discloses a positioning guide system for guiding a surgical device (use of micro and miniature positioning sensing devices for use in TKA and THA).  Specifically in regards to claim 17, Wasielewski discloses a surgical device (132) having patient facing surface, a plurality of sensors (130) at the patient facing surface to provide an output indicative of the proximity of the surface and one or more plurality of landmarks, and wherein the output is further indicative of the relative position of the device (132) and the landmarks (134) (Wasielewski discloses that the device 132 can have more than one sensor 130 that senses changes in orientation with respect to the bone 134 which is then outputted to the wireless transmitter 134 and passed to the visual display.) (Fig. 9; and Page 7 Para. [0065] and [0067] ). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sensors in the interface (308,306 and bone contacting surface of 300) of Park to be multiple sensors that work jointly with sensors on the landmark to send output data to a user interface as taught in Wasielewski in order to have a means to allow for the monitoring of the position of the prosthetic device with respect to the anatomical feature to ensure proper alignment of the prosthetic device (Page 7 Para. [0065]).

In regards to claim 21, Park discloses a positioning guide for guiding a surgical tool (arthroplasty device and related methods).  Specifically, Park discloses a positioning guide (300) comprising: a patient specific interface (308,306 and bone contacting surface of 300) having a contoured surface that correspond to, and uniquely faces, a plurality of patient specific anatomic landmarks of a patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  Park also discloses a sensor at the contoured surface to provide an output indicative of the proximity of the patient specific interface (308,306 and bone contacting surface of 300) and one or more of the plurality of patient specific landmarks anatomic landmarks (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned therefore, a person of skill would understand that the sensor would need to be placed on the inner bone contacting surface of 300 or specifically in the bone contacting surface of the projections 306,308.) (Page 5 Para. [0061]).  Park also discloses a tool guide to receive a surgical tool, positioned relative to the interface (306,308) (Fig. 3a-3b, Page 2 Para. [0014]).  However, Park is silent as to the sensors being a plurality of sensors wherein the output is indicative of the relative position of the guide and the landmarks, and a processing device and user interface.
Wasielewski discloses a positioning guide system for guiding a surgical device (use of micro and miniature positioning sensing devices for use in TKA and THA).  Specifically in regards to claims 21, Wasielewski discloses a surgical device (132) having patient facing surface, a plurality of sensors (130) at the patient facing surface to provide an output indicative of the proximity of the surface and one or more plurality of landmarks, and a user interface (142) to provide a user output indicative of the position of the device relative to the landmarks (Wasielewski discloses that the device 132 can have more than one sensor 130 that senses changes in orientation which is then outputted to the wireless transmitter 134.) (Fig. 9; and Page 7 Para. [0065] and [0067] ).  Wasielewski also discloses a processing device (140) configured to determine the relative position if the device (132) to the patient anatomic landmarks (134) (Fig. 9; and Page 7 Para. [0065] and [0067]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sensors in the interface (308,306 and bone contacting surface of 300) of Park to be multiple sensors that work jointly with sensors on the landmark to send output data to a user interface as taught in Wasielewski in order to have a means to allow for the monitoring of the position of the prosthetic device with respect to the anatomical feature to ensure proper alignment of the prosthetic device (Page 7 Para. [0065]).


Response to Arguments
Applicant’s arguments filed on 7/18/22 with respect to claims have been considered but are not persuasive.
112(a) rejection of Claim 4
Applicant argues in the Remarks at Pg.6-7 that the rejection of claim 4 is incorrect.  Applicant specifically states that  “ ‘an output indicative of proximity’ should not be construed narrowly and be restricted to an output indicative of specific distance between the patient specific interface and the anatomic landmarks.”  Instead, applicant states that a non-zero sum of pressure is indicative of correct positioning while a and that it means the guide is in contact with the patient surface while a zero pressure is indicative of the guide being not in proximity and not in contact.  However, applicant has not provided a special definition of proximity within the specification as originally filed that would override its known definition as now they purport to do.  In addition, in para [0050] of the specification as originally filed applicant recites “proximity sensors provide an output indicative of distance between the interface, where the sensor 11 is located, and the surface of the bone 9 having the anatomic landmarks 7. . . . The output may be indicative of a distance, or indicative of a particular range of distance, or indicative of a distance above and/or below a specified distance.”  Therefore, as defined by applicant the proximity sensors are only meant to tell the distance between two objects and do not detail the pressure between objects this is similar to the way that claim 1 has been interpreted by examiner.  Therefore, the applicant has not shown wherein the proximity sensor is meant to give a pressure reading.
  103 Combination
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Park reference does not recite wherein the guide has a patient specific surface nor wherein the guide has a plurality of sensors.  To begin Park in Fig. 15 and Para. [0071]-[0072] discloses how the guides previously described can be manufactured based on patient specific images to create customized arthroplasty jigs.  Therefore, based on this disclosure a person of skill in the art would understand that the jig shown in Fig. 3a-3b could be constructed based on the disclosed method to be patient specific.  In addition, the specification discloses wherein a sensor can be included in the jigs to alert the user as to whether the jig is properly placed or not (see Para. [0061]).  Therefore, based on this disclosure a person of skill would understand that the jigs of Park can be patient specific and provide a means to check placement.  
As for the plurality of the sensors, the Wasielewski reference was brought in to teach that it is known in the surgical arts how to use a plurality of sensors to help determine proper placement of surgical devices on the surgical site.  In response to applicant's argument that Wasielewski does not recite a surgical guide (Remarks Pg. 8-9) that is not the reason for the references introduction, and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Wasielewski was brought in to teach the usage of a plurality of sensors to determine the location of a surgical device and therefore, once that teaching is combined with the teachings of Park together they disclose a patient specific surgical guide having a plurality of sensors to detail the guides location.
As for the processing device, the Amoit reference discloses this limitation.  Again applicant argues that the Amoit reference does not disclose a patient specific interface contoured to orrespond to patient specific landmarks having a plurality of sensors (Remarks Pg. 9-11).  However, again the Amoit reference was not brought in to be bodily incorporated into the Park or Wasielewski references but instead because it teaches the use of a processing device to determine the correct and unique positioning of a device based on sensor output is known in the art.  Therefore by combining the teachings of all three references together you would get a patient specific surgical guide having a plurality of sensors to detail the guides location and a processing device that reads and interprets the outputs of the sensors. 
Conclusion
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775